December 5, 1922. The opinion of the Court was delivered by
The plaintiff in this case sold an automobile to B.M. Moore and took in payment therefor his check for $850.00. McBride, who was in the employ of the plaintiff, took the check to the defendant bank, upon which it was drawn, and cashed it and took the money and ran away. McBride indorsed the check with a rubber stamp used by the plaintiff, as follows: "Imperial Garage, Inc., by ____" McBride wrote his own name after the word "by." McBride should have deposited the check in People's National Bank. Both sides moved for the direction of a verdict in their favor. The presiding Judge directed a verdict in favor of the plaintiff, on the ground that the indorsement was unauthorized.
Acts of 1914, p. 673, § 23, reads:
"Where a signature is forged or made without the authority of the person whose signature it purports to be, it is wholly inoperative, and no right to retain the instrument, or to give a discharge thereof, or to enforce payment thereof against any party thereto, can be acquired through or under such signature, unless the party, against whom it is sought to enforce such right, is precluded from setting up the forgery or want of authority."
The question pertinent to this case is: Is the plaintiff precluded from setting up the forgery or want of authority? That question is a question of fact for the jury. It was error to direct a verdict. It is very manifest that any discussion of the facts of this case to show why a verdict should not have been directed would be improper.
The judgment is reversed, and a new trial ordered.
MR. CHIEF JUSTICE GARY concurs.
MR. JUSTICE MARION concurs in result. *Page 52